           Case 3:20-cv-01882-SI    Document 41   Filed 02/08/21   Page 1 of 9




Bruce L. Campbell, OSB No. 925377
bruce.campbell@millernash.com
John C. Clarke, OSB No. 153245
john.clarke@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower 111 S.W. Fifth Avenue
Portland, Oregon 97204
Phone: 503.224.5858

Christopher Knauf, admitted pro hac vice
ck@drlcenter.org
Anthony Pinggera, admitted pro hac vice
acp@drlcenter.org
DISABILITY RIGHTS LEGAL CENTER
1541 Wilshire Boulevard, Suite 400
Los Angeles, California 90017
Phone: 213.736.1031

Amy Robertson, admitted pro hac vice
arobertson@creeclaw.org
Timothy Fox, admitted pro hac vice
tfox@creeclaw.org
Pilar Gonzales Morales, admitted pro hac vice
pgonzalez@creeclaw.org
CIVIL RIGHTS EDUCATION AND
ENFORCEMENT CENTER
1245 E. Colfax Avenue, Suite 400
Denver, Colorado 80218
Phone: 303.757.7901




Page 1 -     DECLARATION OF PHILIP WOLFE IN SUPPORT OF PLAINTIFFS’ MOTION
             FOR PRELIMINARY INJUNCTION
4826-9563-0294.2
                Case 3:20-cv-01882-SI        Document 41       Filed 02/08/21     Page 2 of 9




                                       UNITED STATES DISTRICT COURT

                                           DISTRICT OF OREGON

                                            PORTLAND DIVISION


 PHILIP WOLFE, KATALINA DURDEN,                        Case No. 3:20-cv-01882-SI
 MELISSA LEWIS, JUNIPER SIMONIS,
 individually, and DISABILITY RIGHTS
 OREGON, an Oregon nonprofit and                       DECLARATION OF PHILIP WOLFE IN
 advocacy corporation,                                 SUPPORT OF PLAINTIFFS’ MOTION FOR
                                                       PRELIMINARY INJUNCTION
                         Plaintiffs,

           v.

CITY OF PORTLAND, a municipal
corporation; TED WHEELER, in his official
capacity; CHUCK LOVELL, in his official
capacity; MULTNOMAH COUNTY, a
political subdivision of the State; MICHAEL
REESE, in his official capacity; TERRI
DAVIE, in her official capacity; CHAD
WOLF, in his individual capacity;
ALEJANDRO MAYORKAS, in his official
capacity; DONALD WASHINGTON, in his
individual and official capacity; and DOES 1-
100, individual and supervisory officers of
local, state, and federal government,

                         Defendants.

                    I, Philip Wolfe, hereby declare and state as follows:

                    1.       I am 18 years of age or older and am otherwise competent to make this

 declaration. I am an individual plaintiff in this action, and I reside in Portland, Oregon. I make

 this declaration on personal knowledge of the matters stated in this declaration or from sources

 deemed reliable.

                    2.       I am a person with a disability. I am Deaf and have been deaf since birth. I

 communicate using American Sign Language. I also have PTSD which has been exacerbated by

Page 2 -        DECLARATION OF PHILIP WOLFE IN SUPPORT OF PLAINTIFFS’ MOTION
                FOR PRELIMINARY INJUNCTION
 4826-9563-0294.2
            Case 3:20-cv-01882-SI       Document 41       Filed 02/08/21     Page 3 of 9




law enforcement’s use of force against me and their refusal to provide me, and other deaf people,

with effective communications

                   3.   I have lived in Portland since 2010 and have been an activist for years. I

have participated in demonstrations in support of the MeToo movement, the March for Our

Lives and climate activism. I have been the Chair of Portland’s Community Oversight Advisory

Board, which was established to deal with the Portland Police Bureau’s pattern of killing people

experiencing mental health crisis. I also ran for Portland City Council in 2018 and 2020. Since

May 2020 I have attended dozens of rallies and protests in Portland against police brutality and

racist violence.

                   4.   On May 31, 2020, I attended a protest at the Justice Center in downtown

Portland. At around 10:30 or 11:00 PM, Portland Police Bureau (PPB) fired flash bang grenades

into a crowd of thousands of people without providing any warning in ASL or any other

communication accessible to myself or other deaf people. Flashbang grenades are extremely

disorienting to me as a Deaf person because I rely heavily on my eyesight. When flashbang

grenades explode it triggers my PTSD and I also loose balance and experience intense pain in my

ears.

                   5.   That night, PPB officers also fired tear gas indiscriminately, and without

warning, against the protesters. The actions by law enforcement caused a stampede in the crowd.

Other Deaf friends and I attempted to remain safe by holding hands as we could not see due to

the smoke and grenades. The tear gas made my eyes and throat burn and I felt dizzy and

nauseous.

                   6.   On June 21, 2020, I again attended a protest at the Justice Center, along

with thousands of other people. Once again, PPB officers began to indiscriminately fire tear gas

and flash bang grenades at protestors. Law enforcement never provided any instructions or

orders in accessible formats for deaf people. As I tried to disperse a flashbang grenade hit me in


Page 3 -     DECLARATION OF PHILIP WOLFE IN SUPPORT OF PLAINTIFFS’ MOTION
             FOR PRELIMINARY INJUNCTION
4826-9563-0294.2
           Case 3:20-cv-01882-SI         Document 41       Filed 02/08/21     Page 4 of 9




the back and officers began beating protestors with their batons even as people were trying to

disperse. The whole thing was extremely violent and it felt like a warzone.

                   7.    After these events, I took a few weeks off from attending protests because

my PTSD symptoms had become overwhelming. I was having nightmares and flashbacks of

people being shot and beaten.

                   8.    On July 22, 2020, after agents from the Department of Homeland Security

(DHS) arrived in Portland, I attended a rally a few blocks from the Justice Center and, in the

evening, a different rally on 4th Street. I saw DHS and PPB officers work together to disperse

and target the crowd. Agents from both agencies fired tear gas and flashbang grenades into the

crow without warning. Neither DHS nor PPB officers provided warnings or orders that were

accessible to deaf people. I had brought an ASL interpreter with me that day who was able to tell

me when officers declared an unlawful assembly. However, the warning was given within

seconds before officers began using force against the crowd and it did not provide me with

enough time to leave. Once again I was heavily exposed to tear gas which made me dizzy. At

these rallies, a friend who is Deaf/blind accompanied me and was terrified due to the lack of

accommodations provided by law enforcement and their brutal response against protesters.

                   9.    I have gone to multiple other rallies and protests which I had to leave early

because law enforcement’s communication are inaccessible to me.

                   10.   On several occasions I have tried to explain to law enforcement that I am

Deaf and that their communications are not accessible. The officers told me I should stop

attending protests.

                   11.   On July 23, 2020, I also informed Mayor Wheeler directly of the need to

provide accommodations for persons with disabilities, including those who are Deaf or hard of

hearing. First, I asked Mayor Wheeler through Twitter whether he would be providing

accommodations at the protests planned for that day which he said he would be attending. I


Page 4 -     DECLARATION OF PHILIP WOLFE IN SUPPORT OF PLAINTIFFS’ MOTION
             FOR PRELIMINARY INJUNCTION
4826-9563-0294.2
            Case 3:20-cv-01882-SI        Document 41       Filed 02/08/21     Page 5 of 9




never received a response from Wheeler or his office. Later that day, at a protest, I confronted

Wheeler directly regarding the need for accommodations and the dangers of deploying military

weapons on protesters with disabilities. Mayor Wheeler agreed that every public event should be

accessible and, wrongfully, stated that ASL interpreters had been hired for this particular event. I

explained to him that I had paid for the ASL interpreters, to which Mayor Wheeler provided no

response.

                   12.   I have been fighting for PPB to fix their discriminatory practices against

people with disabilities for many years. In 2012, I reported a domestic violence incident to PPB.

The officers dispatched to the scene responded without an interpreter and refused to get one.

They spoke only to my partner and as a result did nothing. After this incident, I filed a lawsuit

challenging PPB’s failure to provide accommodations to people who are deaf or hard of hearing

when responding to calls for service. As part of the settlement, I became part of the Department

of Public Safety Standards and Training where I tried to train PPB officers on how to provide

effective communications for people who are deaf or hard of hearing. Through this program I

was able to see firsthand how little understanding about the deaf community and

accommodations the PPB has.

                   13.   Because of the multiple times in which law enforcement have directed

violence at me, I am in a constant state of stress and fear. Since the middle of August, 2020 I

have had recurring headaches. On August 21, 2020 I went to my primary doctor who gave me a

physical exam and provided me with medication for the pain. I took the medications and it

helped manage the pain but the following morning I woke up with such sharp pain that it made

me scream. I went to the emergency room and had to stay in the hospital for two days. The

doctors believe that my symptoms were a chain reaction from exposure to tear gas. I had to stop

working for two weeks due to the pain I was experiencing.




Page 5 -     DECLARATION OF PHILIP WOLFE IN SUPPORT OF PLAINTIFFS’ MOTION
             FOR PRELIMINARY INJUNCTION
4826-9563-0294.2
           Case 3:20-cv-01882-SI          Document 41       Filed 02/08/21   Page 6 of 9




                    14.    My PTSD has also been exacerbated due to the warzone-like environment

that law enforcement creates during protests and rallies. I continue to experience severe anxiety,

insomnia, fatigue, hypervigilance and night terrors. I have stopped attending the protests because

of the lack of accommodations and continuous fear over law enforcement violence.

                    I declare under penalty of perjury and under the laws of the United States,

pursuant to 28 U.S.C. § 1746 that the foregoing is true and correct to the best of my

knowledge, memory, and belief.

                   Executed on February 8th, 2021, in Portland, Oregon.


                                                 s/ Philip Wolfe
                                                 Philip Wolfe




Page 6 -     DECLARATION OF PHILIP WOLFE IN SUPPORT OF PLAINTIFFS’ MOTION
             FOR PRELIMINARY INJUNCTION
4826-9563-0294.2
           Case 3:20-cv-01882-SI         Document 41    Filed 02/08/21     Page 7 of 9




                                      CERTIFICATE OF SERVICE

                   I hereby certify that I served the foregoing DECLARATION OF PHILIP WOLFE

IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION on the

attorney or party listed below on the date set forth below by the method(s) indicated:


    JEFFREY BOSSERT CLARK                              ☐     First-class mail, postage prepaid
    Acting Assistant Attorney General                  ☐     Facsimile, pursuant to ORCP 9 F
    BILLY J. WILLIAMS
    United States Attorney                             ☐     Hand-delivery
    JOHN V. COGHLAN                                    ☐     Overnight courier, delivery prepaid
    Deputy Assistant Attorney General                  ☐     E-mail, pursuant to ORCP 9 G
    ALEXANDER K. HAAS
    Director, Federal Programs Branch                       E-mail copy, as a courtesy only
    BRIGHAM J. BOWEN                                        OJD EFILING SYSTEM, if
    Assistant Director, Federal Programs Branch              registered at the party’s email
    MICHAEL P. CLENDENEN, DC #1660091                        address as recorded on the date of
    Trial Attorney                                           service in the eFiling system,
    U.S. Department of Justice                               pursuant to UTCR 21.100.
    Civil Division, Federal Programs Branch
    1100 L Street, NW                                  ☐     Other
    Washington, D.C. 20530
    Telephone: (202) 353-0693
    Facsimile: (202) 616-8460

             Attorneys for Defendants Wolf and
             Washington in their official capacity


    ELLEN F. ROSENBLUM, OSB #753239                    ☐     First-class mail, postage prepaid
    Attorney General                                   ☐     Facsimile, pursuant to ORCP 9 F
    DREW K. BAUMCHEN, OSB #045032
    Senior Assistant Attorney General                  ☐     Hand-delivery
    Department of Justice                              ☐     Overnight courier, delivery prepaid
    1162 Court Street NE                               ☐     E-mail, pursuant to ORCP 9 G
    Salem, OR 97301-4096
    Telephone: (503) 947-4700                               E-mail copy, as a courtesy only
    Facsimile: (503) 947-4791                               OJD EFILING SYSTEM, if
    Email: ellen.f.rosenblum@doj.state.or.us                 registered at the party’s email
           Drew.Baumchen@doj.state.or.us                     address as recorded on the date of
                                                             service in the eFiling system,
             Attorneys for Defendant Terri Davie             pursuant to UTCR 21.100.
                                                       ☐     Other




Page 1 -     Certificate of Service

4826-9563-0294.2
           Case 3:20-cv-01882-SI       Document 41     Filed 02/08/21    Page 8 of 9




    DANIEL SIMON, OSB #124544                          ☐   First-class mail, postage prepaid
    Deputy City Attorney                               ☐   Facsimile, pursuant to ORCP 9 F
    LINDA LAW, OSB #943660
    Chief Deputy City Attorney                         ☐   Hand-delivery
    linda.law@portlandoregon.gov                       ☐   Overnight courier, delivery prepaid
    LINH T. VU, OSB #004164                            ☐   E-mail, pursuant to ORCP 9 G
    Senior Deputy City Attorney
    linh.vu@portlandoregon.gov                            E-mail copy, as a courtesy only
    ELIZABETH C. WOODARD, OSB #075667                     OJD EFILING SYSTEM, if
    Deputy City Attorney                                   registered at the party’s email
    beth.woodard@portlandoregon.gov                        address as recorded on the date of
    Portland City Attorney’s Office                        service in the eFiling system,
    1221 SW 4th Ave., Rm. 430                              pursuant to UTCR 21.100.
    Portland, OR 97204
    Telephone: (503) 823-4047                          ☐   Other
    Facsimile: (503) 823-3089
    Email: dan.simon@portlandoregon.gov
            linda.law@portlandoregon.gov
            linh.vu@portlandoregon.gov
            beth.woodard@portlandoregon.gov
            Attorneys for City of Portland, Ted
            Wheeler and Chuck Lovell


    GLENN GREENE                                       ☐   First-class mail, postage prepaid
    New York State Bar No. 2674448                     ☐   Facsimile, pursuant to ORCP 9 F
    Senior Trial Attorney
    DAVID G. CUTLER                                    ☐   Hand-delivery
    Illinois State Bar No. 6303130                     ☐   Overnight courier, delivery prepaid
    Trial Attorney                                     ☐   E-mail, pursuant to ORCP 9 G
    Torts Branch, Civil Division
    Constitutional and Specialized Tort Litigation        E-mail copy, as a courtesy only
    PO Box 7146                                           OJD EFILING SYSTEM, if
    Ben Franklin Station                                   registered at the party’s email
    Washington, D.C. 20044                                 address as recorded on the date of
    Telephone: (202) 616-4143                              service in the eFiling system,
    Facsimile: (202) 616-4314                              pursuant to UTCR 21.100.
    Email: glenn.greene@usdoj.gov
                                                       ☐   Other
             Attorneys for Defendants Wolf and
             Washington in their individual capacity




Page 2 -     Certificate of Service

4826-9563-0294.2
             Case 3:20-cv-01882-SI      Document 41   Filed 02/08/21    Page 9 of 9




    CHRIS GILMORE, OSB #980570                        ☐   First-class mail, postage prepaid
    Multnomah County Attorney’s Office                ☐   Facsimile, pursuant to ORCP 9 F
    501 SE Hawthorne Blvd., Ste. 500
    Portland, OR 97214                                ☐   Hand-delivery
    Telephone: (503) 988-3138                         ☐   Overnight courier, delivery prepaid
    Facsimile: (503) 988-3377                         ☐   E-mail, pursuant to ORCP 9 G
    Email: chris.gilmore@multco.us
                                                         E-mail copy, as a courtesy only
              Attorney for Multnomah County and          OJD EFILING SYSTEM, if
              Michael Reese                               registered at the party’s email
                                                          address as recorded on the date of
                                                          service in the eFiling system,
                                                          pursuant to UTCR 21.100.
                                                      ☐   Other

           DATED: February 8th, 2021.


                                                  s/ John C. Clarke___________
                                                  Attorneys for Plaintiffs




Page 3 -      Certificate of Service

4826-9563-0294.2
